DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
 

Notice to Applicant

1.	In the amendment filed on September 22, 2022, claims 1, 5-7, 11-13, and 17-20 have been amended.  
2.	Claims 1-24 are pending.


Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claims 1-24 are directed to collecting home health observations during a home visit for a subject, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a system (machine) and a method (process).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a system, comprising the following limitations:
one or more observation fields configured to receive entry and/or selection of the home health observations from the caregiver about conditions in the home of the subject, and 
a display field configured to display a representation of a home environment of the subject to the caregiver;
receive the home health observations from the caregiver via the one or more observation fields, the home health observations being characteristics of the home environment of the subject; 
conveys images related to physical conditions present in the home environment of the subject;
detect within one or more of the images, objects or areas of interest including one or more objects within the home environment of the subject;
determine associations between the home health observations and the detected objects or area of interest within the home environment;
generate, based on the images and the home health observations, the virtual representation of the home environment of the subject for display to the caregiver, the virtual representation comprising a visualization of the objects positioned with respect to each other within the home and visually altering, by highlighting the visualization of at least one of the detected objects or areas of interest in the home environment based on the associations determined between the home health observations and the detected objects or areas of interest within the home environment;
determine, based on the generated virtual representation and the received home health observations, suggested questions for the caregiver to elicit information from the subject; and
cause the graphical user interface to display the suggested questions while the care giver is in the home.

These actions, when considered both individually and as a whole are directed to actions that acquiring information/data with regard to home health observations for a patient and displaying them.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The claims do recite additional limitations:  
A graphical user interface
A display
A processor 
A computing device
One or more sensors

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least para. 42, “computing device 18 is a laptop, a personal computer, a smartphone, a tablet computer, and/or other computing devices. Examples of interface devices suitable for inclusion in computing device 18 include a touch screen, a keypad, touch sensitive and/or physical buttons, switches, a keyboard, knobs, levers, a display, speakers, a microphone, an indicator light, an audible alarm, a printer, and/or other interface devices. The present disclosure also contemplates that computing device 18 includes a removable storage interface. In this example, information may be loaded into computing device 18 from removable storage (e.g., a smart card, a flash drive, a removable disk) that enables caregiver 10 and/or other users to customize the implementation of computing device 18. Other exemplary input devices and techniques adapted for use with computing device 32 include, but are not limited to, an RS-232 port, RF link, an IR link, a modem (telephone, cable, etc.) and/or other devices”).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
                
Independent claims 1, 7, 13, and 19 and dependent claims 2-6, 8-12, 14-18, and 20-24 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

35 USC § 112(f) or (Pre-AIA ) 6th paragraph

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



 	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
 	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
 	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
 	As per claims 13-18, with regard to representative claim 13, having “means for causing display, means for receiving, and means for generating”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
 	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) the above limitations has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an electronic storage medium, and a processor as described in the specification at paragraphs 23, 24, and 49.
 	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
 	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).     

Response to Arguments
7.	Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive.  The Examiner accordingly responds to applicant’s arguments as follows.

A.	Applicant argues that the independent claims do not recite any abstract idea and amount to significantly more.
	In response, Examiner respectfully disagrees.  The claimed functions being configured on a graphical user interface to generate a visual representation do not alter the capabilities of another technology or technical field, but are instead the mere application of a GUI to a display. The Examiner emphasizes that there is no requirement that there must be a direct, one-to-one correspondence between a court case and claims judged to be abstract by an Examiner (hence ideas "similar" to those found abstract by the courts language).  Further, questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible". This framework found that the claims do tie up the exception. As a result, these claims are directed to a judicially-recognized exception. Further, the specification see at least para. 26, “Graphical user interface component 30 is configured to cause display of the graphical user interface to caregiver 10 and/or other users. The graphical user interface is displayed on computing device 18 and/or other devices. The graphical user interface is displayed on computing device 18 while caregiver 10 is in home 12 of subject 14 and/or at other times. The graphical user interface may be configured to provide an interface between computing device 18 and caregiver 10 through which caregiver 10 may provide information to and receive information from system 8 (e.g., such that caregiver 10 may enter, select, and/or otherwise communicate home health observations to system 8). This enables home health observations, data, cues, results, and/or instructions and any other communicable items, collectively referred to as "information,” to be communicated between caregiver 10 and system 8. In some embodiments, the graphical user interface includes a plurality of separate interfaces associated with computing device 18, processor 16 and/or other components of system 8, for example. In some embodiments, the graphical user interface includes at least one interface that is provided integrally with computing device 18. The graphical user interface comprises one or more observation fields configured to receive entry and/or selection of the home health observations from caregiver 10 about conditions in home 12 of subject 14, one or more display fields configured to display a virtual representation of the home conditions to caregiver 10 and/or other users, and/or other fields.” and para. 42, “computing device 18 is a laptop, a personal computer, a smartphone, a tablet computer, and/or other computing devices. Examples of interface devices suitable for inclusion in computing device 18 include a touch screen, a keypad, touch sensitive and/or physical buttons, switches, a keyboard, knobs, levers, a display, speakers, a microphone, an indicator light, an audible alarm, a printer, and/or other interface devices. The present disclosure also contemplates that computing device 18 includes a removable storage interface. In this example, information may be loaded into computing device 18 from removable storage (e.g., a smart card, a flash drive, a removable disk) that enables caregiver 10 and/or other users to customize the implementation of computing device 18. Other exemplary input devices and techniques adapted for use with computing device 32 include, but are not limited to, an RS-232 port, RF link, an IR link, a modem (telephone, cable, etc.) and/or other devices”.
Examiner’s position is that the additional elements (e.g., the “the graphical user interface” and “generating the virtual representation”) merely describes the device/platform on which the abstract idea is implemented. See MPEP 2106.05(f). Moreover, the conventionality of the additional elements is plainly evidenced by Applicant’s Specification at para. 26, which describes the claimed invention as “an interface between computing device 18 and caregiver 10 through which caregiver 10 may provide information to and receive information from system 8 (e.g., such that caregiver 10 may enter, select, and/or otherwise communicate home health observations to system 8)”. Examiner respectfully submits that such claims do not describe an improvement to computer functionality but rather describe the implementation of generating a display of data via a general purpose computer. Even accepting arguendo that there is an improvement here, an “improved” abstract idea remains an abstract idea.  As recited in the claims, the suggested questions are presented to the caregiver based on information the caregiver is inputting.  The caregiver’s input is then causing generation of the questions in a form template manner, see Applicant’s drawings Fig. 3.  The home health observations that generate the virtual representation are input by the caregiver. The sensors are merely transmitting images to further generate the virtual representation of the home environment.  The system then provides the caregiver with questions to elicit information from the subject.  There is not an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  For these reasons, Applicant’s arguments are not persuasive.

B.	Applicant argues that claims do not recite any mathematical relationships, a process that can be practically performed in the human mind, nor certain methods of organizing human activity and that the claims integrate any alleged abstract idea into a practical application.
In response, Examiner respectfully disagrees.  These claims are directed to actions that acquiring information/data with regard to home health observations for a patient and displaying them.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).  
Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more...the latter pose no comparable risk of pre-emption, and therefore remain eligible". This framework found that the claims do tie up the exception. (See the 35 U.S.C. 101 rejection above). Further, as noted above, in the 35 U.S.C. 101 rejection, even though the claims recite technological components, these technological components do not render the claims subject matter eligible because they all the recited computer and technological components are standard and/or generic devices and the functions they perform are well-understood, routine and conventional. A technological device with a processor and a graphical user interface is a standard computing and/or technological component. The Office has provided citations to the Applicant's own specification as well as to case law, discussed and cited in turn in the MPEP, that establish that limitations set forth in the claims represent well-understood, routine and convention computing and technological functions.
The claimed ‘sensors including at least one image sensor that conveys images’ is recited at a high level of generality and is merely invoked as tools to perform an existing process for obtaining an image. Simply implementing the abstract idea on a graphical user interface is not a practical application of the abstract idea.
There is no nexus between the ‘detect’ step and the ‘generate’ step that would overcome the 35 U.S.C. 101 rejections.
As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly

	





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Ambulatory patient health monitoring techniques utilizing interactive visual communication (US 5544649 A) teaches an ambulatory (in the home) patient health monitoring system is disclosed wherein the patient is monitored by a health care worker at a central station, while the patient is at a remote location. The patient may be a person having a specific medical condition monitored or may be an elderly person desiring general medical surveillance in the home environment. Cameras are provided at the patient's remote location and at the central station such that the patient and the health care worker are in interactive visual and audio communication. A communications network such as an interactive cable television is used for this purpose. Various medical condition sensing and monitoring equipment are placed in the patient's home, depending on the particular medical needs of the patient. The patient's medical condition is measured or sensed in the home and the resulting data is transmitted to the central station for analysis and display. The health care worker then is placed into interactive visual communication with the patient concerning the patient's general well being, as well as the patient's medical condition. Thus, the health care worker can make "home visits" electronically, twenty-four hours a day.
B.	Method and apparatus for health and disease management combining patient data monitoring with wireless internet connectivity (US 20070232942 A1) teaches a wireless health monitoring system for interactively monitoring a disease or health condition of a patient by connecting a mobile phone to or with a digital camera and/or a medical monitoring device. The health related data or visual information from the camera is transmitted to a server using standard internet protocols and may be integrated with various operating systems for handheld or wireless devices, especially those with enhanced capabilities for handing images and visual data.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624